In re: SLAUGHTER COMPANY & ASSOCIATES, Debtor.

                             Alcatel Contracting (NA), Inc., Plaintiff-Appellee,

                                                       v.

                                     Neil C. Gordon, Trustee-Appellant.

                                                No. 99-15093.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                July 25, 2000.

Appeal from the United States District Court for the Northern District of Georgia (No. 99-00741-CV-GET-1);
G. Ernest Tidwell, Judge.

Before TJOFLAT and HULL, Circuit Judges, and PROPST*, District Judge.

        PER CURIAM:

        After review and oral argument, we affirm in full the judgment of the district court which reversed

the bankruptcy court's denial of Appellant Alcatel's motion to have its proof of claim treated as timely filed.

        The judgment of the district court is correct for the reasons set out in the district court's thorough and

well-reasoned order, dated September 8, 1999.

        AFFIRMED.




    *
     Honorable Robert B. Propst, U.S. District Judge for the Northern District of Alabama, sitting by
designation.